Citation Nr: 1808464	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-24 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral lower leg disability, to include genu varum. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a neck disability, to include rheumatoid arthritis.

4.  Entitlement to service connection for a bilateral shoulder disability, to include rheumatoid arthritis.

5.  Entitlement to service connection for a bilateral elbow disability, to include rheumatoid arthritis.

6.  Entitlement to service connection for a right index finger disability, to include rheumatoid arthritis.

7.  Entitlement to service connection for a bilateral ankle disability, to include rheumatoid arthritis.

8.  Entitlement to service connection for a right foot disability, to include rheumatoid arthritis.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2014, March 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

For the claim seeking to reopen a claim of service connection for bilateral leg disabilities, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of 38 U.S.C. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Prior final decisions have denied the issues of entitlement to service connection for right and left knee disabilities, diagnosed as genu varum with knee pain.  As the Veteran's claim for a bilateral lower leg condition is premised on the same symptoms and diagnoses as previously addressed in these prior claims, the Veteran's claim is for the same condition that has been previously denied.  Although the RO adjudicated the claim as a claim for service connection, as a result of the prior denials, the Board concludes that the claim is most appropriately characterized as a petition to reopen a claim for service connection for a bilateral leg condition, to include genu varum.  The issue has been recharacterized accordingly on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 2015 Board decision denied a claim seeking service connection for bilateral knee disabilities.

2.  In March 2015, the Veteran submitted a motion to the Board that was construed as a motion for clear and unmistakable error.  In July 2015, the Board denied such motion and the Veteran appealed the decision to the Court.  
3.  A May 2016 Court memorandum decision set aside the July 2015 Board decision and directed the Board to consider whether the March 2015 correspondence constituted a motion for reconsideration of the February 2015 Board decision.

4.  In September 2017, the Board's Principal Deputy Vice Chairman denied a motion for reconsideration of the Board's February 2015 decision.  

5.  Evidence of record reflects that within 120 days from issuance of the September 2017 ruling on the motion for reconsideration, the Veteran appealed the Board's denial of his claim seeking service connection for bilateral knee disabilities and the denial of the motion for reconsideration to the Court and that such appeal remains pending before the Court.

6.  Hypertension was not manifested in, and is not shown to be related to, the Veteran's service.  

7.  A neck disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service.  

8.  A bilateral shoulder disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service.  

9.  A bilateral elbow disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service.  

10.  A right index finger disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service.

11.  A bilateral ankle disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service. 

12.  A right foot disability, to include rheumatoid arthritis, was not manifested in, and is not shown to be related to, the Veteran's service. 
CONCLUSIONS OF LAW

1.  The petition seeking to reopen a claim of service connection for bilateral leg disabilities is dismissed.  38 U.S.C. §§ 7103, 7108 (2012); 38 C.F.R. § 20.1001 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a neck disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a bilateral shoulder disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a bilateral elbow disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a right index finger disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a bilateral ankle disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for a right foot disability, to include rheumatoid arthritis, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal - Petition to Reopen a Claim of Service Connection for Bilateral Leg Disabilities

A February 2015 final Board decision denied the issues of entitlement to service connection for right and left knee disabilities, diagnosed as genu varum with knee pain.  As explained in the Introduction, the Veteran's claim for a bilateral lower leg condition is premised on the same symptoms and diagnoses as previously addressed; hence, the Veteran's claim is for the same condition denied in the February 2015 Board decision.  The Veteran was notified of the decision and his rights to appeal were explained.  

The Veteran filed a motion for revision of the decision based on Clear and Unmistakable Error (CUE) in March 2015.  In a July 2015 decision, the Board found the February 2015 decision was not clearly and unmistakably erroneous.  The Veteran appealed the July 2015 CUE decision to the Court.  In a May 2016 memorandum decision, the Court set aside the July 2015 Board decision and directed the Board to consider whether the March 2015 correspondence constituted a motion for reconsideration of the February 2015 Board decision rather than a motion for revision of that decision based on CUE.  In response, in August 2017, the Board interpreted the March 2015 correspondence as a request for reconsideration of the February 2015 decision and dismissed the CUE claim.  In a September 2017 ruling, the Board's Chairman denied the motion for reconsideration of the Board's February 2015 decision.  

In September 2017, the Veteran filed an appeal of the September 2017 motion for reconsideration and the February 2015 Board decision with the Court.  The Court's docket in this case has been associated with the claims file and reflects that the appeal is still being processed by the Court.  The pending appeal to the Court raises questions as to whether the February 2015 Board decision is final; therefore, the Board cannot adjudicate at this time the question of whether new and material evidence has been submitted.  As such, the current matter must be dismissed.  

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to notify in August 2014 and December 2014 letters, which advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.  

The duty to assist has also been met. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran's service treatment records and private treatment records requested by the Veteran were obtained and added to the electronic claims file.

VA is obligated to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, other than the Veteran's allegations, the record does not indicate that the Veteran's hypertension, or any neck, bilateral shoulder, bilateral elbow, right index finger, bilateral ankle and right foot conditions, to include rheumatoid arthritis, may be associated with service, as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  Therefore, a VA medical opinion is not necessary to decide the claim of service connection for hypertension or the claims for neck, bilateral shoulder, bilateral elbow, right index finger, bilateral ankle and right foot conditions, to include rheumatoid arthritis.  McLendon, 20 Vet. App. at 81; 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).


Hypertension

The Veteran has asserted that he has hypertension that is related to service.

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Private treatment records reflect that the Veteran has been diagnosed with hypertension.  He had blood pressure readings of 163/96 on May 9, 2013, 152/89 on May 22, 2013, and 152/101 in August 2013.  The August 2013 private treatment record noted the Veteran had elevated blood pressure.  An October 2013 private treatment record indicated the Veteran had blood pressure of 168/89 and 173/109, and noted the Veteran had hypertension.  A November 2014 private treatment record noted blood pressure of 162/100.  A June 2015 private treatment record indicates the Veteran had blood pressure readings of 151/86, 150/100, and 158/100.  The record noted the Veteran did not want to take blood pressure medication, but wanted to lower blood pressure using alternative methods.  Therefore, the evidence shows the Veteran has a current diagnosis of hypertension.

Turning to whether there is a nexus between the Veteran's hypertension and service, the Board finds the preponderance of the evidence is against a finding that there is a nexus.  The Veteran's service treatment records do not reflect any diagnoses or treatment for high blood pressure in service.  A June 1992 enlistment examination report reflects that the Veteran's blood pressure was 142/82.  In a June 1992 report of medical history, the Veteran noted a history of low blood pressure at age 15, "no symptoms."  A December 1992 service treatment record noted blood pressure of 136/70.  The evidence does not show the Veteran had diastolic blood pressure of 90 mm or greater or systolic blood pressure being predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm, during service.  Further, the evidence of record does not show the Veteran had high blood pressure or hypertension until many years after active service.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's high blood pressure is related to service.  The evidence does not show the Veteran had high blood pressure or any symptoms relating to high blood pressure during service.  The evidence indicates the Veteran was first noted to have high blood pressure in the 2010s.  In his October 2014 notice of disagreement, the Veteran stated that he had elevated blood pressure in service and has continued to present.  Although the Veteran is competent to report how he feels, as a lay person, he is not competent to diagnose hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, the Veteran's service treatment records do not show elevated blood pressure readings.  Thus, the Board finds his statements regarding the etiology of his hypertension have little probative value.  There is no competent and credible evidence of record linking the Veteran's hypertension to service.  In addition, although hypertension is a chronic disability under 38 C.F.R. § 3.309(a), the competent and credible evidence of record does not show continuous symptoms of hypertension, elevated blood pressure, or other symptoms of hypertension since service.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim is denied.

Neck, Bilateral Shoulder, Bilateral Elbow, Right Index Finger, Bilateral Ankle and Right Foot Disabilities, to include Rheumatoid Arthritis

The Veteran has asserted that he has neck, bilateral shoulders, bilateral elbows, right index finger, bilateral ankles and right foot disabilities, to include rheumatoid arthritis.

An August 2014 private treatment record reflects that the provider reviewed a lab from September 2013 and found it was inconclusive for rheumatoid arthritis.  The record noted they would redraw that day.  An August 2014 addendum indicates the ANA results were positive, and the Veteran was referred for a rheumatology consultation.  A November 2014 record indicates the Veteran had myalgias and arthralgia (unspecified site).  He was referred to a rheumatologist.  Therefore, the evidence indicates the Veteran has rheumatoid arthritis and athralgias. 

In an April 2015 notice of disagreement, the Veteran stated that he believed that he had rheumatoid arthritis in service that was diagnosed and treated as arthralgia.  He stated the evidence shows a continuity of symptoms.  In an April 2015 statement in support of his claim, the Veteran stated that he experienced stiffness in the mornings before training, but thought nothing of it.  He stated, "This continued for years."  In a March 2016 substantive appeal, the Veteran stated that he had arthralgia resulting from rheumatoid arthritis.  He stated he was diagnosed and treated for arthralgia in service, and had a current diagnosed disability and that it is not uncommon for a diagnosis of rheumatoid arthritis to be delayed.  

The Veteran's service treatment records do not show any complaints or treatment relating to the neck, shoulders, elbows, right index finger, bilateral ankles or right foot.  The Veteran complained of knee pain and lower extremity pain, but no other joint pain.  A December 1992 service treatment record reflects that the Veteran complained of left knee and lower leg pain.  The assessment was arthralgia, probably secondary to arthritis.  A December 1992 service treatment narrative summary indicates the Veteran had a final diagnosis of bilateral anterior knee pain which is symptomatic and interfering with training, and genu varum.  At the orthopedic clinic, the Veteran was noted to have full range of motion.  There was no joint line tenderness.  X-ray showed no acute changes.  The Veteran was found to have bilateral anterior knee pain and genu varum which existed prior to entry into serviced and had not been permanently aggravated by service beyond the normal progression of the disease.  The service treatment records do not note any complaints or treatment relating to the neck, shoulders, elbows, right index finger, bilateral ankles or right foot.  

The Veteran filed a claim for service connection for a bilateral knee disability in August 2011, and did not note that he had any other joint problems at that time.  A May 2013 private treatment record indicates the Veteran complained of knee pain and pain and weakness in both legs.  No other joint pain was noted in records from May 2013.  An August 2013 private treatment record indicates the Veteran reported having recurrent pain in joint for 20 plus years.  The record indicated complaints relating to the thigh and ankles of 2 or 4 to 6 years.  The record noted complaints of right shoulder pain and a complaint relating to the right foot and ankle of 3 months.  The record noted the Veteran was worried about rheumatoid arthritis and was not on medication.  An October 2013 private treatment record noted the Veteran's knees were painful.  The November 2014 private treatment record indicates the Veteran had arthralgia (unspecified site) and was referred to a rheumatologist.  The private treatment records do not indicate the Veteran has been diagnosed with any specific disabilities relating to the pain reported in the neck, shoulders, elbows, right index finger, bilateral ankles or right foot, other than rheumatoid arthritis and arthralgia.  

The evidence does not show the Veteran was diagnosed with rheumatoid arthritis until 2013, many years after service.  As the evidence does not show the Veteran had rheumatoid arthritis that manifested to a compensable degree within one year of separation from service, the criteria for a presumption of service connection for a chronic disease, such as arthritis, are not met.  38 C.F.R. §§ 3.307, 3.309.

There is no competent and credible evidence indicating any association between rheumatoid arthritis, or a disability of the neck, shoulders, elbows, right index finger, bilateral ankles or right foot, to include arthralgia and the Veteran's service.  The Veteran has not submitted any evidence indicating that rheumatoid arthritis or arthralgia is related to service other than his own statements.  The private treatment records do not indicate a link between the rheumatoid arthritis and service.  Although the Veteran has asserted that his rheumatoid arthritis is related to service, as a lay person, he is not competent to identify rheumatoid arthritis or provide an opinion as to the etiology of the condition, as such is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further finds that the Veteran's assertion that he has had stiffness or symptoms in the neck, shoulders, elbows, right index finger, ankles or right foot since service is not credible.  The Veteran's service treatment records do not note any complaints relating to the neck, shoulders, elbows, right index finger, ankles or right foot, although the Veteran had a full orthopedic examination relating to his bilateral knee pain.  The evidence of record does not show any complaints relating to the neck, shoulders, elbows, right index finger, ankles and right foot until May 2013, many years after his discharge from service.  The May 2013 private treatment record indicates the Veteran had complaints relating to the ankles, shoulder and right foot ranging from 3 months to 6 years.  The medical evidence from prior to May 2013 only shows the Veteran reported pain relating to his bilateral knees and lower legs, related to genu varum.

In conclusion, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for neck, bilateral shoulders, bilateral elbows, right index finger, bilateral ankles and right foot disabilities, to include rheumatoid arthritis.  There is no evidence of any in-service event relating to rheumatoid arthritis, the neck, bilateral shoulders, bilateral elbows, right index finger, bilateral ankles or right foot, or any competent and credible evidence that the disabilities are related to service.  Therefore, the claims are denied.  


ORDER

The appeal seeking to reopen a claim of service connection for bilateral lower leg disabilities is dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a neck disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a bilateral shoulder disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a bilateral elbow disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a right index finger disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a bilateral ankle disability, to include rheumatoid arthritis, is denied.
Entitlement to service connection for a right foot disability, to include rheumatoid arthritis, is denied.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


